Case 2:21-cv-04014-JMA-ARL Document 1 Filed 07/15/21 Page 1 of 5 PageID #: 1




 RAYMOND NARDO, P.C.
 Counsel for Plaintiff
 129 Third Street
 Mineola, NY 11501
 (516) 248-2121

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  Maria Primiani,

                                       Plaintiff,                 COMPLAINT
                --against—                                        21-CV-4014
  MRS BPO LLC

                                       Defendants.


        Plaintiff, Maria Primiani, by counsel, RAYMOND NARDO, P.C., brings this action against

 Defendant MRS BPO LLC, and alleges, as follows:

                                      PRELIMINARY STATEMENT

 1. Plaintiff Maria Primiani brings this action to secure redress regarding unlawful collection

    practices engaged in by Defendant MRS BPO LLC, in violation of the Fair Debt Collection

    Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

 2. Plaintiff’s legally protected and private information was wrongfully disclosed by Defendant to an

    unauthorized third-party, or third parties, causing injury to Plaintiff which can be redressed by an

    award of damages.

                                     JURISDICTION AND VENUE

 3. This Court has jurisdiction under 15 U.S.C. §1692k(d) and 28 U.S.C. §1331.
Case 2:21-cv-04014-JMA-ARL Document 1 Filed 07/15/21 Page 2 of 5 PageID #: 2




 4. Venue is proper in the Eastern District of New York because Defendant’s collection letter was

      received by Plaintiff in the Eastern District of New York, and Plaintiff resides there.

                                                   PARTIES

 Plaintiff

 5.    Plaintiff Maria Primiani is a natural person residing in Nassau County, NY.

 Defendant

 6. Defendant MRS BPO LLC is a company organized under New Jersey law with its principal

      office in Cherry Hill, New Jersey.

 7. Defendant is a foreign business corporation registered with the Secretary of State of New York

      and does business in New York.

 8. Defendant MRS BPO LLC is a collection agency, collecting consumer debts for others and using

      the mails and telephone system for that purpose.

 9. The principle purpose of MRS BPO LLC’s business is the collection of such debts.

 10. Defendant MRS BPO LLC is a debt collector as defined by the FDCPA, 15 U.S.C. §1692a(6),

      because Defendant uses one or more instrumentalities of interstate commerce, or the mail, in a

      business whose principal purpose is the collection of any debts.

                                           FACTUAL ALLEGATIONS

 11. This action arises out of Defendant’s attempts to collect a consumer debt incurred by Plaintiff for

      personal, family or household purposes.

 12. On or about April 2, 2021, Defendant MRS BPO LLC caused a letter vendor to send Plaintiff

      the letter attached as Exhibit 1 for an account number ending with 8829.
Case 2:21-cv-04014-JMA-ARL Document 1 Filed 07/15/21 Page 3 of 5 PageID #: 3




 13. The letter contains a bar code and/or QR codes, which indicates that Defendant used a third-party

    to prepare, print, package, compile, and send the collection letter.

 14. In order to have the letter vendor send Plaintiff the letter in Exhibit A, Defendant had to furnish

    the letter vendor with (1) Plaintiff’s name, (2) Plaintiff’s address, (3) the existence of Plaintiff’s

    consumer debt, (4) the amount of Plaintiff’s consumer debt, (5) the creditor holding the consumer

    debt, and (6) information that Plaintiff did not pay, and/or defaulted, on this consumer debt.

 15. The letter vendor then populated some, or all, of this information into a prewritten template,

    which was printed, and mailed, to Plaintiff.

 16. The FDCPA defines “communication” at 15 U.S.C. §1692a(3) as “the conveying of information

    regarding a debt directly or indirectly to any person through any medium.”

 17. The sending of an electronic file containing information about Plaintiff’s debt to a letter vendor is

    a communication under the FDCPA.

 18. Defendant’s communication to the letter vendor was in connection with the collection of a debt

    since it involved disclosure of the debt to a third-party for the purpose of motivating Plaintiff, as a

    consumer, to pay the consumer debt.

 19. Some of the information Defendant furnished to the letter vendor is legally protected from

    disclosure under the FDCPA.

 20. Plaintiff never consented to disclose legally protected information about Plaintiff’s consumer debt

    to any third parties.

 21. In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b): “Except as

    provided in §1692b of this title, without the prior consent of the consumer given directly to the

    debt collector, or the express permission of a court of competent jurisdiction, or as reasonably
Case 2:21-cv-04014-JMA-ARL Document 1 Filed 07/15/21 Page 4 of 5 PageID #: 4




    necessary to effectuate a post judgment judicial remedy, a debt collector may not communicate,

    in connection with the collection of any debt, with any person other than the consumer, his

    attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of

    the creditor, or the attorney of the debt collector.”

 22. The letter vendor used by Defendant as part of its debt collection effort against Plaintiff does not

    fall within any exception permitted in 15 U.S.C. §1692c(b).

 23. Defendant communicated legally protected information about Plaintiff’s consumer debt to its

    third party letter vendor, which was not authorized by Plaintiff.

 24. The communication of this legally protected information about Plaintiff’s consumer debt to a

    third party harmed Plaintiff, and Plaintiff’s reputation, by disclosing information about Plaintiff’s

    repayment of debts, truthfulness, solvency, and trustworthiness..

 25. In its pursuit of profit, Defendant disregarded the known, negative effect of disclosing legally

    protected information about Plaintiff’s consumer debt to an unauthorized third-party.

                                                   COUNT I
                                                   (FDCPA)

 26. Plaintiff repeats each and every paragraph as though fully set forth herein.

 27. Defendant violated 15 U.S.C. §1692c(b) when it disclosed legally protected information about

    Plaintiff’s debt to the employees of an unauthorized third-party letter vendor, and/or other third

    parties, in connection with the collection of a consumer debt.

 28. Defendant violated 15 U.S.C. §1692f by using unfair means in connection with the collection of a

    debt: to wit, disclosing personal and legally protected information about Plaintiff’s consumer debt

    to unauthorized third parties under the FDCPA.
Case 2:21-cv-04014-JMA-ARL Document 1 Filed 07/15/21 Page 5 of 5 PageID #: 5




 WHEREFORE, the Court should enter judgment in favor of Plaintiff and against Defendant for:

  i.     Statutory and actual damages, pursuant to 15 U.S.C. §1692k;
  ii.    Costs and reasonable counsel fees, pursuant to 15 U.S.C. §1692k;
  iii.   Such other and further relief as the Court deems proper.


 Dated: Mineola, NY
        July 15, 2021


                                         129 Third Street
                                         Mineola, NY 11501
                                         (516)248-2121
